Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Tonkinson (Reg. No. 72,574) on March 23, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claim 30 is amended as presented below:
30. (Currently Amended) An apparatus for wireless communication, comprising: 
a processor, 
memory coupled with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to: 
determine, for a user equipment (UE), a first multicast mode of a plurality of multicast modes supported by a network device, each multicast mode of the plurality of multicast modes associated with one or more radio resource control (RRC) states; 
transmit a multicast configuration according to the first multicast mode; and 

Reasons for Allowance
Claims 1-30 are allowed (claims renumbered as 1-23).
The following is an examiner’s statement of reasons for allowance:
Claims 1, 20, 27 and 30 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 11-12) filed on 02/15/2022. 
	Regarding claim 1, In addition to Applicant’s remarks and amendments filed on 02/15/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “receiving, from a network device, signaling indicating a plurality of multicast configurations for a plurality of multicast modes supported by the UE, each multicast mode of the plurality of multicast modes being associated with one or more radio resource control (RRC) states;
	determining a multicast configuration of the plurality of multicast configurations based at least in part on an RRC state according to which the UE is operating; and
	receiving, while operating according to the RRC state and from the network device, multicast data according to the determined multicast configuration.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 20, In addition to Applicant’s remarks and amendments filed on 02/15/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “determining, for a user equipment (UE), a first multicast mode of a plurality of multicast modes supported by the network device, each multicast mode of the plurality of multicast modes associated with one or more radio resource control (RRC) states;
transmitting signaling indicating a multicast configuration according to the first multicast mode; and
	transmitting multicast data according to the transmitted multicast configuration.”, in conjunction with other claim elements as recited in claim 20.
	Regarding claim 27, In addition to Applicant’s remarks and amendments filed on 02/15/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “receive, from a network device, signaling indicating a plurality of multicast configurations for a plurality of multicast modes supported by the UE, each multicast mode of the plurality of multicast modes being associated with one or more radio resource control (RRC) states;
	determining a multicast configuration of the plurality of multicast configurations based at least in part on an RRC state according to which the apparatus is operating; and
	receive, while operating according to the RRC state and from the network device, multicast data according to the determined multicast configuration.”, in conjunction with other claim elements as recited in claim 27.
	Regarding claim 30, In addition to Applicant’s remarks and amendments filed on 02/15/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “determine, for a user equipment (UE), a first multicast mode of a plurality of multicast modes supported by a network device, each multicast mode of the plurality of multicast modes associated with one or more radio resource control (RRC) states;
	transmit a multicast configuration according to the first multicast mode; and
	transmit multicast data according to the transmitted multicast configuration.”, 
Claims 2-19, 21-26 and 28-29 are allowable based on their dependency on claims 1, 20 and 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645